DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 January 2022 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 January 2022.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The substitute specification filed 27 February 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Regarding Claim 1, it is unclear what is meant by “mainly consists of”. At the Specification at paragraph 35, this is explained to mean at least 95 % by area of ferrite phases. Is this what is required? If so, does Claim 7 further limit this requirement? Does the phrase have a meaning equivalent to 50 % or more or simply comprising? The description at paragraph 35 of the Specification also refers to single phase texture. Is this required or simply preferred?
Regarding Claim 4, it is unclear what is meant by “average deviation”. Is this a standard deviation? It is unclear what are the units of “8 or less”. Are these microns?
Regarding Claim 5, it is unclear what constitutes “area fraction of a grain having a grain size of 10” microns or less. Does this refer to area fraction of all such grains in a given observable field/cross-section? Analogous indefiniteness applies to grain size of 30 microns or more. It is unclear whether the parenthetical 
Regarding Claim 6, it is unclear what constitutes “area fraction of a grain having an aspect ratio of 0.3 or less”. Does this refer to area fraction of all such grains in a given observable field/cross-section?
Regarding Claim 8, it is unclear whether this claim means that the coating layer is on the surface layer of steel sheet meeting the R-cube texture requirement, or not, or not necessarily.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 7, to the extent that “mainly consists of” in Claim 1 means exactly what is claimed in Claim 7, Claim 7 may not properly further limit previous Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-8, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest claimed steel sheet composition, microstructure, and surface layer R-cube texture in the claimed context. For example, Funakawa USPA 2014/0348555 may teach or suggest claimed composition (Table 1) and microstructure (Table 3). However, Funakawa does not expressly teach or suggest claimed surface layer R-cube texture requirement or otherwise provide basis for establishing inherency thereof. See Funakawa (entire document).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
19 March 2022